NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                     2007-7172



                                JAMES R. WEAVER,

                                                            Claimant-Appellant,


                                          v.


           GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,


                                                            Respondent-Appellee.


      James R. Weaver, of Winton, North Carolina, pro se.

       William P. Rayel, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent appellee. With
him on the brief were Peter D. Keisler, Acting Attorney General, Jeanne E. Davidson,
Director, and Deborah A. Bynum, Assistant Director. Of counsel on the brief were
Michael J. Timinski, Deputy Assistant General Counsel, and Christopher P. McNamee,
Staff Attorney, United States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge William A. Moorman
                            NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                         2007-7172

                                   JAMES R. WEAVER,

                                                                         Claimant-Appellant,

                                              v.

              GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                                         Respondent-Appellee.

                            ___________________________

                            DECIDED: October 12, 2007
                            ___________________________


Before NEWMAN, DYK, Circuit Judges, and YEAKEL, District Judge. ∗

PER CURIAM.

       James R. Weaver (“Weaver”) appeals from the decision of the United States

Court of Appeals for Veterans Claims (“Veterans Court”). Weaver v. Nicholson, No. 04-

0010 (Vet. App. Oct. 24, 2006). The Veterans Court affirmed a decision of the Board of

Veterans’ Appeals (“Board”) denying Weaver’s claim for service connection for coronary

artery disease (“CAD”) as secondary to service-connected post traumatic stress

disorder (“PTSD”). Because this appeal involves issues that fall outside this court’s

jurisdiction, we dismiss.




       ∗
             Honorable Lee Yeakel, District Judge, United States District Court for the
Western District of Texas, sitting by designation.
                                      BACKGROUND

       Weaver served in active military duty from September 1967 to April 1969 and

from May 1969 to March 1977. In January 1989, he was admitted to the Department of

Veteran’s Affairs (“VA”) hospital and diagnosed with acute myocardial infarction. In

March 1989, he was readmitted for chest pain and was diagnosed with CAD and

hypercholesterolemia. Between 1989 and 1995, Weaver was readmitted on several

occasions for anginal pain and CAD. The medical records show treatment of PTSD for

the first time in May 1995.

       In August 1995, Weaver filed a claim for service connection for PTSD and for

CAD secondary to PTSD. In September 1995, a VA regional office awarded service

connection for PTSD but denied his claim for service connection for CAD. Weaver

appealed the decision to the Board. In support of his claim, Weaver submitted medical

reports from Drs. Mary F. Maturi and Craig N. Bash, along with a statement from

Rhonda Baker, R.N. These statements indicated that Weaver’s CAD was related to his

PTSD. Also in evidence were declarations submitted by Drs. Steven P. Sedlis and

Gregory L. Freedman, which stated that Weaver’s CAD was not service connected. On

November 12, 2003, the Board, after weighing the evidence, concluded that a

preponderance of the evidence weighed against awarding service connection for CAD

as secondary to PTSD. Weaver appealed the Board’s decision to the Veterans Court,

which affirmed and entered judgment on November 17, 2006.

                                       DISCUSSION

       We have jurisdiction to review “the validity of a decision of the [Veterans] Court

on a rule of law or of any statute or regulation . . . or any interpretation thereof . . . that



2007-7172
                                           2
was relied on by the [Veterans] Court in making the decision.” 38 U.S.C. § 7292(a).

However, we “may not review (A) a challenge to a factual determination, or (B) a

challenge to a law or regulation as applied to the facts of a particular case.” 38 U.S.C. §

7292(d)(2).

      In substance, Weaver argues on appeal that the Veterans Court and Board did

not properly weigh the medical evidence supporting his claim that his CAD is service

connected. This issue is a factual determination not within our jurisdiction. Accordingly,

we dismiss Weaver’s appeal.

       No costs.




2007-7172
                                         3